DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant continues to argue that the specific grouping of the modes being claimed are important to their novelty.  The examiner could not exactly locate this in the applicant’s specification.  For example, para. 68 of the published specification states, any combination of above can be applied to any tools or coding modes such as MRLP, Inter-Intra, MMVD, TPM, any one of other MH modes for inter or PCM…receives a syntax element for one particular set of coding modes, which are coding modes that modify a merge candidate or an inter-prediction that is generated based on the merge candidate.  The video codec enables one coding mode indicated by the received syntax element while the other modes in the set are inferred to be disabled without signaling syntax elements (para. 60 also states similar language).  Based on review/search of the prior art, these modes are not new (as compared to applicant’s filing date).   The inventive concept being claimed is that only a single merge mode (or under BRI a prediction mode) is being signaled per a block (and therefore the other merge/prediction modes are not signaled and therefore implicitly derived to be false at the decoder since the decoder will not use these modes because the encoder only singles one mode per block).  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20210258601) in view of Xu et al. (herein after will be referred to as Xu) (US 20200128266) and in further view of Lee (US 20190182491).

Regarding claim 1, Kim discloses an electronic apparatus comprising: 
a video decoder circuit configured to perform operations comprising:  [See Kim [Fig. 3] Decoder.]
receiving data for a block of pixels from a bitstream to be decoded as a current block of a current picture of a video; [See Kim [0033] Decoded information in units of a block.]
the set of coding modes including at least a first coding mode [See Kim [0498] When a plurality of motion information encoding modes are supported in one common mode, an additional flag identifying a detailed mode of a selected mode is supported….When a merge mode is selected, it means that a flag for selecting among detailed modes on a merge mode such as merge_inter, merge_tmp, merge_affine, etc. is supported.  Also, see 0606, additional flag information for selecting one of detailed categories of a determined mode is signaled.]
parsing one or more first syntax elements from the bitstream, the one or more first syntax elements being indicative of enabling a selected coding mode in a set of coding modes, only coding mode in the set of coding modes being enabled for the current block, and [See Kim [0498] When a plurality of motion information encoding modes are supported in one common mode, an additional flag identifying a detailed mode of a selected mode is supported….When a merge mode is selected, it means that a flag for selecting among detailed modes on a merge mode such as merge_inter, merge_tmp, merge_affine, etc. is supported.  Also, see 0606, additional flag information for selecting one of detailed categories of a determined mode is signaled.]
enabling the selected coding mode and disabling all other coding modes in the set of coding modes in response to the parsed one or more first syntax elements, wherein the all other coding modes in the set of coding modes are disabled without parsing syntax elements for the all other coding modes in the set of coding modes; and decoding the current block by using the selected coding mode and bypassing the all other coding modes in the set of coding modes. [See Kim [0498] When a plurality of motion information encoding modes are supported in one common mode, an additional flag identifying a detailed mode of a selected mode is supported….When a merge mode is selected, it means that a flag for selecting among detailed modes on a merge mode such as merge_inter, merge_tmp, merge_affine, etc. is supported.  Also, see 0606, additional flag information for selecting one of detailed categories of a determined mode is signaled.  Therefore, it is inherent that based on the encoder only signaling one merge mode, that the decoder will not consider the other merge modes unless the reference explicitly states it.]
Kim does not explicitly disclose
a first coding mode that generates a first prediction of the current block according to a modified merge candidate obtained by applying an offset on a merge candidate, 
a second coding mode that generates a second prediction of the current block by combining an inter-prediction of the current block and an intra-prediction of the current block, and 
a third coding mode that generates a third prediction of the current block according to an intra prediction mode using reference line from multiple reference lines for the current block according to a selection index;
However, Xu does disclose
a first coding mode that generates a first prediction of the current block according to a modified merge candidate obtained by applying an offset on a merge candidate, [See Xu [0135] MMVD.]
a second coding mode that generates a second prediction of the current block by combining an inter-prediction of the current block and an intra-prediction of the current block, and [See Xu [0135] Intra-inter mode.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Kim to add the teachings of Xu, in order to perform a simple substitution of merge modes based on the new and upcoming merge modes in the new standard.  This will improve upon the signaling of flags (i.e. by Kim) with the new merge modes (i.e. in Xu).
Kim (modified by Xu) do not explicitly disclose
a third coding mode that generates a third prediction of the current block according to an intra prediction mode using reference line from multiple reference lines for the current block according to a selection index;  
However, Lee does disclose
a third coding mode that generates a third prediction of the current block according to an intra prediction mode using reference line from multiple reference lines for the current block according to a selection index;  [See Lee [0138] Merge mode…a spatial merge candidate is derived from a spatial neighboring block of the current block.  Also, see 0021, intra prediction for a block is performed by selecting at least one of a plurality of reference lines.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Kim to add the teachings of Xu, in order to perform a simple substitution of merge modes.  This will improve upon the signaling of flags (i.e. by Kim) with the additional merge modes (i.e. in Lee).

Regarding claim 7, see examiners rejection for claim 1 which is applicable and analogous for the rejection of claim 1.  Furthermore, Kim discloses
a video encoder circuit configured to perform operations comprising:  [See Kim [Fig. 2] Video Encoder.]

Regarding claim 8, see examiners rejection for claim 1 which is applicable and analogous for the rejection of claim 1.  

Regarding claim 10, Kim (modified by Xu and Lee) disclose the apparatus of claim 1.  
Furthermore, Kim does disclose
wherein the set of coding modes further includes a fourth coding mode [See Kim [0498] When a plurality of motion information encoding modes are supported in one common mode, an additional flag identifying a detailed mode of a selected mode is supported….When a merge mode is selected, it means that a flag for selecting among detailed modes on a merge mode such as merge_inter, merge_tmp, merge_affine, etc. is supported.  Also, see 0606, additional flag information for selecting one of detailed categories of a determined mode is signaled.  Therefore, it is inherent that based on the encoder only signaling one merge mode, that the decoder will not consider the other merge modes unless the reference explicitly states it.]
Kim does not explicitly disclose

However, Xu does disclose
wherein the set of coding modes further includes a fourth coding mode [See Xu [0163] Usage flags are signaled for NCC inter coding tools which lists four different modes.  Also, see 0135, Special merge modes such as triangle partitions.]
Applying the same motivation as applied in claim 1.

Regarding claim 11, see examiners rejection for claim 10 which is analogous and applicable for the rejection of claim 11.

Regarding claim 12, see examiners rejection for claim 10 which is analogous and applicable for the rejection of claim 12.

Regarding claim 13, Kim (modified by Xu and Lee) disclose the apparatus of claim 10.  
Furthermore, Kim does not explicitly disclose
wherein a first motion candidate for the first inter-prediction is selected from a merge candidate list for the current block, and a second motion candidate for the second inter-prediction is selected from the merge candidate list for the current block or from a subset of the merge candidate list for the current block.  
However, Xu does disclose
wherein a first motion candidate for the first inter-prediction is selected from a merge candidate list for the current block, and a second motion candidate for the second inter-prediction is selected from the merge candidate list for the current block or from a subset of the merge candidate list for the current block.  [See Xu [0126] Triangular prediction for merge….the motion vectors of the two triangular prediction units are signalled.  The index ranges (i.e. includes candidates for MV1 and MV2.   Also, see 0101, merge index/merge candidate list used to indicate the motion vectors of the current block.]
Applying the same motivation as applied in claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20210258601) in view of Xu (US 20200128266) in view of Lee (US 20190182491) and in further view of Liu et al. (herein after will be referred to as Liu) (US 20180332284).

Regarding claim 3, Kim (modified by Xu and Lee) disclose the apparatus of claim 1.  Furthermore, Kim does not explicitly disclose
wherein the intra-prediction for the second coding mode is generated by using only a nearest reference tier of reference lines for the current block.
However, Liu does disclose
wherein the intra-prediction for the second coding mode is generated by using only a nearest reference tier of reference lines for the current block.[See Liu [0050] Intra-prediction modes are limited to accessing a primary reference line, which is a reference line positioned closest to the block.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Kim (modified by Xu and Lee) to add the teachings of Liu, in order to reduce signaling overhead related to intra-prediction based on multiple reference lines and increase compression in video coding systems [See Liu [0050]].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20210258601) in view of Xu (US 20200128266) in view of Lee (US 20190182491) and in further view of Xu et al. (herein after will be referred to as Xu ‘334) (US 20200120334).  

Regarding claim 9, Kim (modified by Xu and Lee) disclose the apparatus of claim 1.  Furthermore, Xu does not explicitly disclose
wherein the first portion of the current block and the second portion of the current block overlap each other along a diagonal edge region of the current block extending along a diagonal direction or an inverse diagonal direction of the current block.
However, Xu ‘334 does disclose
wherein the first portion of the current block and the second portion of the current block overlap each other along a diagonal edge region of the current block extending along a diagonal direction or an inverse diagonal direction of the current block.  [See Xu ‘334 [Fig. 12] Triangular partition mode using weighted average between overlap diagonal portion of the block (also supported in prov. 62743933 Fig. 4.)
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Kim (modified by Xu and Lee) to add the teachings of Liu, in order to evidence the upcoming triangle partition mode (which is silent) in the Xu reference.



 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shen (US 20120106640) – para. 0064 – HEVC uses only one prediction mode per block.
Chen (US 20170013276) – para. 0011 – IC_flag is conditionally sent depending of merge flag.  If ic_flag is not sent in merge mode, ic_flag is inferred to be 0.
Zhang (US 20210029372) – para – 0419 – TPM is automatically disable without TPM usage flag signalled.
Liu (US 20210289216) – para. 0294 – flags related to intra/inter prediction, triangle prediction and MMVD are not signalled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486